                     Case 5:16-cv-03260-BLF Document 642 Filed 08/02/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                  Space Data Corporation                       )
                             Plaintiff                         )
                                v.                             )      Case No.     5:16-cv-3260-BLF (NC)
        Alphabet Inc., Google LLC, and Loon LLC                )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Space Data Corporation                                                                                       .


Date:          08/02/2019                                                                /s/ Eric C. Liebeler
                                                                                          Attorney’s signature


                                                                                 Eric C. Liebeler, CA Bar No. 149504
                                                                                      Printed name and bar number
                                                                                          Stinson LLP
                                                                            1775 Pennsylvania Avenue, NW, Suite 800
                                                                                    Washington, DC 20006

                                                                                                Address

                                                                                      eric.liebeler@stinson.com
                                                                                            E-mail address

                                                                                           (202) 728-3006
                                                                                           Telephone number

                                                                                           (202) 572-9973
                                                                                             FAX number
